Opinion issued December 23, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01056-CV
———————————
IN RE Cem Fuller, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator Cem Fuller has petitioned
this Court for a writ of mandamus, complaining that the trial court clearly
abused its discretion in disqualifying attorney Jim Evans from serving as
relator’s counsel in the underlying divorce proceeding.* 

          The order about which relator
complains states that the trial court “heard” the motion to disqualify
relator’s counsel and considered “the evidence and argument of counsel” before
making its decision.  Relator neither
provided a reporter’s record nor stated that no testimony was adduced at the
hearing on the motion to disqualify his counsel.  Consequently, the petition does not comply
with the Texas Rules of Appellate Procedure. 
See Tex. R. App. P. 52.7(a)(2) (requiring relator to file
properly authenticated transcript of any relevant testimony or statement that
no testimony was adduced in connection with the matter about which relator
complains).
We deny the
petition for writ of mandamus.   
 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Massengale and Brown.




*
          The underlying case is In the Matter of the Marriage of Karen Ruth
Lassiter-Fuller and Cem Fuller and In the Interest of N.D.K.F., a child,
No. 07-DCV-155050 in the 387th District Court of Fort Bend County, Texas, the
Honorable Robert Kern presiding.